Title: Robert Smith to Thomas Jefferson, 15 July 1809
From: Smith, Robert
To: Jefferson, Thomas


          
            My dear Sir,  Washington July 15. 1809.
             Your very friendly letter of the 10h I have had the pleasure to receive. And most sincerely do I thank you for this additional instance of your goodness and for the interest you so kindly take in whatever concerns me personally.
             I am happy in learning that your rural occupations afford you so much gratification. After having so usefully devoted to your Country so many years, you are enjoying, in my estimation, the highest degree of happiness, to which a rational man ought to aspire,—living amidst your family, for a few real friends, for the muses and for the comforts of retirement.
            ‘Deus vobis hæc otia fecit.’
            Accept, I entreat you, the best wishes of your sincere friend. R Smith
          
          
            PS. Mr Smiths letter, as intended, was not enclosed in yours of the 10h July
          
        